DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 07/15/2021 is entered. All the claims have been examined on the basis of the merits of the claims.
Priority
This application is a continuation application from international application PCT/JP2019043282 filed 11/05/2019 which claims foreign priority benefits from JP2018/221574 filed on 11/27/2018 in Japan. The priority documents were electronically retrieved on 06/30/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 is considered and attached.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yokota et al., (US-20110069034-A1, hereinafter as, Yokota). 

In regards to claim 1, Yokota discloses a proximity detecting device (fig.6, sensor 106) comprising: a first detection electrode group having a plurality of detection electrodes each extending in a first direction (fig.6, electrode group 302 in vertical direction); a second detection electrode group having a plurality of detection electrodes each extending in a second direction which orthogonally crosses the first direction (fig.6, electrode group 303 in horizontal direction perpendicular to the vertical direction); a third detection electrode group having a plurality of detection electrodes each extending in a third direction which obliquely crosses each of the first direction and the second direction (fig.6, electrode group 304 in an oblique direction which crosses both the first and second directions); 
a detector configured to detect electrostatic capacitances corresponding to a proximity state of at least one detection-target object with respect to each of the first, second, and third detection electrode groups (fig.9, capacitance detection section 903, detects proximity state of at least one detection target object such as finger of a user with respect to each of 302, 303 and 304 electrode groups),
and a controller configured to perform proximity state detection by switching between a first detection mode and a second detection mode (para 0070, fig. 9, multiplexer/switch 902, can switch to different modes of proximity sensing i.e. the switch circuit 902 shown in FIG. 9 selects one each of the first conductors 302, second conductors 303, and third conductors 304 and connects the selected conductor to the hot side terminal of the variable capacitor Cv and connects those conductors which are positioned on both sides of the conductor connected to the hot side terminal to the cold side terminal of the variable capacitor Cv. Consequently, a capacitor is formed from a combination of the conductor connected to the hot side terminal and the conductors positioned on both sides of the conductor and connected to the cold side terminal), 
wherein in the first detection mode, the proximity state of a detection-target object is determined based on the electrostatic capacitances of each of the first detection electrode group and the second detection electrode group (fig.12, para 0084, more particularly, if it is assumed that m first conductors 302, n second conductors 303, and p third conductors 304 are provided, then the control section 904 first sends the lateral electrode header 1202 and then sends the first measurement value, second measurement value, . . . and mth measurement value which are measurement values of the first conductors 302. Subsequently to the mth measurement value, the control section 904 sends the lateral electrode header 1203, and then sends the first measurement value, second measurement value,. . . and nth measurement value which are measurement values of the second conductors 303. 
This process in which measurement values of electrode/conductors 302 and 303 are measured and sent by control section 904 is the “first detection mode”), while in the second detection mode, a proximity state of each of a plurality of detection-target objects is determined based on the electrostatic capacitances of each of the first detection electrode group, the second detection electrode group, and the third detection electrode group (para 0084, fig.12, Similarly, the control section 904 sends the oblique electrode header 1204 subsequently to the nth measurement value, and then sends the first measurement value, second measurement value, . . . and pth measurement value which are measurement values of the third conductors 304. This process in which measurement values of electrode 304 are measured and sent by control section 904 is the “second detection mode”).

In regards to claim 2, Yokota discloses the proximity detecting device according to Claim 1, wherein the controller is further configured to maintain the first detection mode until existence of a plurality of detection-target objects is detected with at least one of the first detection electrode group and the second detection electrode group in the first detection mode, and to switch  to the second detection mode if the existence of  the plurality of detection-target objects is detected in the first detection mode (para 0088,the coordinate calculation section 1304 receives the result of the calculation obtained from the center of gravity calculation section 1303, that is, position data of at most two points each of the first conductors 302 and the second conductors 303, and calculates the position of a finger or fingers 105. Thereupon, if two fingers 105 exist, then the coordinate calculation section 1304 uses the data of the third conductors 304 from among the position detection plane data stored in the storage section 1302 to definitively determine the true position of the finger or fingers 105).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota.

In regards to claim 3, Yokota discloses the proximity detecting device according to Claim 2, 
Yokota does not disclose but makes it obvious to one of ordinary skill in the art that wherein, the controller is further configured to determine  the proximity state of each of the plurality of detection-target objects in the second detection mode based on the electrostatic capacitances of each of the first detection electrode group and the second detection electrode group having been, detected in the first detection mode, and the electrostatic capacitances of the third  detection electrode group detected in the second detection mode (Since Yokota discloses, para 0088, the coordinate calculation section 1304 receives the result of the calculation obtained from the center of gravity calculation section 1303, that is, position data of at most two points each of the first conductors 302 and the second conductors 303, and calculates the position of a finger or fingers 105. Thereupon, if two fingers 105 exist, then the coordinate calculation section 1304 uses the data of the third conductors 304 from among the position detection plane data stored in the storage section 1302 to definitively determine the true position of the finger or fingers 105, it would have been obvious to one of ordinary skill in the art, to use electrode group in the switching manner to operate in first or second mode or vice-versa which is within the level of one of ordinary skill in the art).  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Yokota’s teachings in order to switch and operate different sensor groups in different detection modes. 

In regards to claim 4, Yokota discloses the proximity detecting device according to claim 2, Yokota does not disclose but makes it obvious to one of ordinary skill in the art that wherein the proximity detecting device has a third detection mode in which whether any  detection-target object is in close proximity or not is determined based on the electrostatic capacitances of one of the first detection electrode group and the second detection electrode group; and wherein the controller is further configured to maintain  the third detection mode until it is determined that at least one  detection-target object is in close proximity in the third detection mode, and to switch  to the first detection mode if  it is determined that the at least one detection-target object is in close proximity in the third detection mode (since Yokota discloses para 0055, the position of the human body or a finger of a hand positioned in the proximity of or contacting the sensor 106 can be detected with a higher degree of accuracy based on a difference in capacitance of the two detection portions 302a and 303a opposing to the human body or a finger of a hand, which suggests that one of ordinary skill in the art to use other electrode combination or a single electrode for a third detection mode and can switch to either the first or a second detection mode using the other electrode combination or electrode group. This would be within the level of one of ordinary skill in the art). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Yokota’s teachings in order to switch and operate different sensor groups in different detection modes. 

In regards to claim 5, Yokota discloses the proximity detecting device according to claim 4, wherein, the controller is further configured to determine  the proximity state of the detection-target object in the first detection mode ALPSP628317/331,117based on the electrostatic capacitances of the one of the first detection electrode group and the second detection electrode group which have been , detected in the third detection mode, and the electrostatic capacitances of the other of the first detection electrode group and the or second detection electrode group, detected in the first detection mode (since Yokota discloses para 0055, the position of the human body or a finger of a hand positioned in the proximity of or contacting the sensor 106 can be detected with a higher degree of accuracy based on a difference in capacitance of the two detection portions 302a and 303a opposing to the human body or a finger of a hand, which suggests that one of ordinary skill in the art to use other electrode combination or a single electrode for a first detection mode and can switch to either the third or a second detection mode using the other electrode combination or electrode group. This would be within the level of one of ordinary skill in the art).

     

In regards to claim 6, Yokota discloses the proximity detecting device according to Claim 1, wherein the electrostatic capacitances detected for each of the first detection electrode group, the second detection electrode group, and the third detection electrode group are self-capacitances (fig.9, the electrode groups 302, 303 and 304 are self capacitance detection structure by themselves which form capacitor structure with MUX 902, para 0062).  

In regards to claim 7, Yokota discloses the proximity detecting device according to Claim 1, wherein the at least one detection-target object is a hand or finger of an operator (finger 105 of a user, para 0071).  

In regards to claim 8, Yokota discloses the proximity detecting device according to claim 7, wherein the first detection mode is a single-point detection mode in which determines a proximity state of the hand or finger as the detection-target object (para 0088,the coordinate calculation section 1304 receives the result of the calculation obtained from the center of gravity calculation section 1303, that is, position data of at most two points each of the first conductors 302 and the second conductors 303, and calculates the position of a finger or fingers 105. Thereupon, if two fingers 105 exist, then the coordinate calculation section 1304 uses the data of the third conductors 304 from among the position detection plane data stored in the storage section 1302 to definitively determine the true position of the finger or fingers 105). 

In regards to claim 9, Yokota discloses the proximity detecting device according to Claim 8, wherein the second detection mode is a multi-point detection mode in which determines a plurality of fingers as is the plurality of detection-target objects (para 0088,the coordinate calculation section 1304 receives the result of the calculation obtained from the center of gravity calculation section 1303, that is, position data of at most two points each of the first conductors 302 and the second conductors 303, and calculates the position of a finger or fingers 105. Thereupon, if two fingers 105 exist, then the coordinate calculation section 1304 uses the data of the third conductors 304 from among the position detection plane data stored in the storage section 1302 to definitively determine the true position of the finger or fingers 105).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/     Primary Examiner, Art Unit 2627